DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the communication filed on 7/8/2021.
Claims 1-20 are pending for communication.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 11-20 are rejected under 35 U.S.C. 101 as being directed to no more than software per se or combination of software per se and signals per se.  The claims 11-20 do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention does not direct to any concrete thing consisting of parts or devices.  The specification as originally filed fails to set forth the metes and bounds of what is meant to be encompassed by the terms “processor” and “computer-readable medium”.  As such, it is reasonable to interpret the term “processor” as software per se (see Computer Desktop Encyclopedia), and the term “medium” as signals per se.  Therefore, claim 11 is not patent-eligible subject matter.
The dependent claims 12-20 are depended on the rejected base claim, and are rejected for the same rationales.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11064153. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose a common subject matter, such as, capturing media data via use of a lens of an image capture apparatus; obtaining a number used only once (NONCE) value from the captured media data; obtaining an encryption key for use in encryption of the captured media data; using the obtained NONCE value and the obtained encryption key for encrypting the captured media data; and storing the encrypted media data (bolded text indicates significant similarities of major feature in each invention).

Instant Application 17371077
Patent Application 11064153
Claim 1:
A method for encrypting captured media, the method comprising: 

capturing content using an image capture apparatus, the captured content including an image; 

obtaining a segment of the image as a number used only once (NONCE) value; 


and encrypting the captured content based on the NONCE value obtained from the segment of the image.
Claim 1:
A method for encrypting captured media, the method comprising: 
capturing imaging data via use of a lens of an image capture apparatus, the captured imaging data including a first frame; 
obtaining a segment of the first frame as a number used only once (NONCE) value for the captured imaging data; obtaining an encryption key to encrypt the captured imaging data; 
encrypting the captured imaging data using the obtained NONCE value from the first frame and the obtained encryption key; and storing the encrypted imaging data.
Claim 11:
A system for encrypting captured media, the system comprising: one or more processors; a computer-readable medium comprising instruction which are configured to, when executed by the one or more processors, cause the system to: capture content using an image capture apparatus, the captured content including an image; 

obtain a segment of the image as a number used only once (NONCE) value; and 


encrypt the captured content based on the NONCE value obtained from the segment of the image.
Claim 11:
An image capture device to encrypt captured content, the image capture device comprising: one or more image sensors that 


generate imaging data, the generated imaging data including a first frame; one or more microphones that generate audio data; 

an encryption engine that obtains a segment of the first frame as a number used only once (NONCE) value for the generated imaging data and the generated audio data, 
the encryption engine further configured to use an encryption key and the obtained NONCE value from the first frame in order to encrypt the generated imaging data and the generated audio data; and a memory for storage of the encrypted imaging data and the encrypted audio data.


The dependent claims of the instant application recite language similar to the dependent claims of the patent application and are covered by the patent application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 11 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. (US 20090136030) (hereinafter Xie).
Regarding claim 1, Xie discloses a method for encrypting captured media, the method comprising: capturing content using an image capture apparatus, the captured content including an image (Xie: paragraphs 0029 and 0041, “a lens 211, an image sensor 212,”… “The lens 511 focus lights from a scene onto the image sensor 512. The image sensor 512 generates digital image data by converting the light signal from the scene to analog electronic image signal and further converting the analog electronic image signal to the digital image data”); obtaining a segment of the image as a number used only once (NONCE) value (Xie: paragraphs 0044 and 0046, “N different predetermined initial values are stored into the PRBS 582 for N fields of the digital image data, thus each field of the digital image data corresponds to one specific predetermined initial value for the PRBS 582 in the N fields, and the N predetermined initial values are circularly used once every N fields of the digital image data”); obtaining an encryption key for use in encryption of the captured imaging data (Xie: paragraphs 0043 and 0047, “selects an 8-bit integer data from the encryption key according to the key control data as a current used encryption key and outputs the current used encryption key to one input of the OXR gate”); encrypting the captured content based on the NONCE value obtained from the segment of the image (Xie: see figure 5 below; and paragraphs 0041-0042 and 0050, “The encryption unit 517 encrypts the digital image data from the image buffer”…“selects an 8-bit integer data from the encryption key according to the key control data as a current used encryption key and outputs the current used encryption key to one input of the OXR gate”… “The PRBS 582 continuously generates random binary numerals (RBNs) such as 8-bit random integer data under the control of a sync signal and outputs the RBNs to the other input of the OXR gate”); 

    PNG
    media_image1.png
    407
    849
    media_image1.png
    Greyscale

Regarding claim 11, claim 11 discloses a system claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 11 and rejected for the same reasons.
Regarding claims 6 and 16, Xie discloses wherein the captured content is encrypted further based on an encryption key (Xie: paragraphs 0043 and 0047, “selects an 8-bit integer data from the encryption key according to the key control data as a current used encryption key and outputs the current used encryption key to one input of the OXR gate”).
Regarding claims 7 and 17, Xie discloses wherein the segment of the image obtained as the NONCE value is a line of the image (Xie: paragraphs 0044 and 0046, “N different predetermined initial values are stored into the PRBS 582 for N fields of the digital image data, thus each field of the digital image data corresponds to one specific predetermined initial value for the PRBS 582 in the N fields, and the N predetermined initial values are circularly used once every N fields of the digital image data”).
Regarding claims 8 and 18, Xie discloses wherein: the captured content includes a sequence of frames (Xie: see figure 5 below; and paragraphs 0041-0042 and 0050); the sequence of frames includes the image as an I-frame and one or more following P-frames or one or more following B-frames (Xie: see figure 5 below; and paragraphs 0041-0042 and 0050, “The encryption unit 517 encrypts the digital image data from the image buffer”); and the NONCE value obtained from the segment of the image is used for encryption of the sequence of frames such that the NONCE value obtained from the segment of the image is used for encryption of the one or more following P-frames or the one or more following B-frames (Xie: see figure 5 below; and paragraphs 0041-0042 and 0050, “The encryption unit 517 encrypts the digital image data from the image buffer”…“selects an 8-bit integer data from the encryption key according to the key control data as a current used encryption key and outputs the current used encryption key to one input of the OXR gate”… “The PRBS 582 continuously generates random binary numerals (RBNs) such as 8-bit random integer data under the control of a sync signal and outputs the RBNs to the other input of the OXR gate”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Wingert et al. (US 9167280) (hereinafter Wingert).
Regarding claims 2 and 12, Xie does not explicitly disclose the following limitation which is disclosed by Wingert, wherein the encrypting of the captured content comprises encrypting one or more portions of the captured content such that a first portion of the captured content is encrypted while a second portion of the captured content is not encrypted (Wingert: column 5 lines 15-21, “A combiner 304 will combine the non-media portion (which is not encrypted) and encrypted media portion and send it to a post processor 352 for transmission to a client 400, as shown in FIG. 4.”).  Xie and Wingert are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Xie and Wingert before him or her, to modify the system of Xie to include encrypting of the captured content comprises encrypting one or more portions of the captured content such that a first portion of the captured content is encrypted while a second portion of the captured content is not encrypted of Wingert.  The suggestion/motivation for doing so would have been to provide protection of the content that is to be distributed  (Wingert: column 1 lines 39-40).
Regarding claims 3 and 13, Xie does not explicitly disclose the following limitation which is disclosed by Wingert, wherein amount of spacing between encrypted portions of the captured content and unencrypted portions of the captured content is fixed (Wingert: column 4 lines 41-65, “Noting that both video frame and audio frame (sample) sizes are also know, any video or audio sample's boundaries can be easily calculated as absolute offsets”).  Xie and Wingert are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Xie and Wingert before him or her, to modify the system of Xie to include an amount of spacing between encrypted portions of the captured content and unencrypted portions of Wingert.  The suggestion/motivation for doing so would have been to provide protection of the content that is to be distributed  (Wingert: column 1 lines 39-40).
Regarding claims 4 and 14, Xie does not explicitly disclose the following limitation which is disclosed by Wingert, wherein amount of spacing between encrypted portions of the captured content and unencrypted portions of the captured content is varied (Wingert: column 4 lines 20-30, “The (absolute) position of each chunk is recorded within the mandatory ‘stco’ atom, as a chunk offset (using 32 or 64 bits), which is measured from the beginning of the file in which the chunk resides. The length, in bytes, of each sample also is recorded, in the sample size table within the mandatory ‘stsz’ atom”).  Xie and Wingert are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Xie and Wingert before him or her, to modify the system of Xie to include an amount of spacing between encrypted portions of the captured content and unencrypted portions of the captured content is varied of Wingert.  The suggestion/motivation for doing so would have been to provide protection of the content that is to be distributed  (Wingert: column 1 lines 39-40).
Regarding claims 5 and 15, Xie does not explicitly disclose the following limitation which is disclosed by Wingert, wherein amount of spacing between encrypted portions of the captured content and unencrypted portions of the captured content is determined based on the NONCE value obtained from the segment of the image or an encryption key Wingert: column 4 lines 17-50, “The length, in bytes, of each sample also is recorded, in the sample size table within the mandatory ‘stsz’ atom. Therefore, by using: (22) 1. the data reference from the track, (23) 2. the sample-to-chunk mapping, (24) 3. the chunk offset, and (25) 4. the sizes of the preceding samples in the same chunk,”).  Xie and Wingert are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Xie and Wingert before him or her, to modify the system of Xie to include an amount of spacing between encrypted portions of the captured content and unencrypted portions of the captured content is determined based on the NONCE value obtained from the segment of the image or an encryption key of Wingert.   The suggestion/motivation for doing so would have been to provide protection of the content that is to be distributed  (Wingert: column 1 lines 39-40).

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of ADAMS (US 20190156044) (hereinafter ADAMS).
Regarding claims 9 and 19,  Xie does not explicitly disclose the following limitation which is disclosed by ADAMS, wherein: the captured content includes audio (ADAMS: see figure 1, item 130, paragraph 0055, “Audio data received from a microphone of the electronic device may be received at 210 in addition to image data received from the image sensor”); and the audio is encrypted based on the NONCE value obtained from the segment of the image (ADAMS: paragraphs 0057 and 0075, “audio data is received at 210 in addition to the image data, the audio data may also be encrypted at 212 utilizing the encryption key associated with the determined identity profile.”… “The encrypted text is identified by the starting and ending tags "--pk". The first four digits of the encrypted text after the starting tag, e.g., "2563" in the example shown, is the identifier of the identity profile that includes the encryption key utilized to encrypt the information”).  Xie and ADAMS are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Xie and ADAMS before him or her, to modify the system of Xie to include an audio sensor and an encrypted audio data of ADAMS.  The suggestion/motivation for doing so would have been to protect sensitive data from being accessed by someone other than those intended to have access to the information (ADAMS: paragraph 0003).
Regarding claims 10 and 20, Xie does not explicitly disclose the following limitation which is disclosed by ADAMS, wherein: the captured content includes audio (ADAMS: see figure 1, item 130, paragraph 0055, “Audio data received from a microphone of the electronic device may be received at 210 in addition to image data received from the image sensor”); and the audio is encrypted based on a separate NONCE value obtained from a segment of the audio (ADAMS: paragraphs 0030 and 0039, “for applications that include encryption functionality, generally different applications utilize different encryption keys to encrypt the data, meaning that sharing data from various applications requires also sharing the various associated encryption keys”).  Xie and ADAMS are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Xie and ADAMS before him or her, to modify the system of Xie to include an audio is encrypted based on a separate NONCE value obtained from a segment of the audio of ADAMS.  The suggestion/motivation for doing so would have been to protect sensitive data from being accessed by someone other than those intended to have access to the information (ADAMS: paragraph 0003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRANG T DOAN/Primary Examiner, Art Unit 2431